Fourth Court of Appeals
                                            San Antonio, Texas
                                                 September 25, 2017

                                                No. 04-17-00188-CV

                       IN RE: THE COMMITMENT OF RICHARD P. BARNES

                         From the 186th Judicial District Court, Bexar County, Texas
                                       Trial Court No. 2016CI08424
                                Honorable Jefferson Moore, Judge Presiding

                                                      ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to November 13, 2017.

                                                                 PER CURIAM

      ATTESTED TO:         __________________________________
                           KEITH E. HOTTLE,
                           Clerk of Court


cc:              Melinda Fletcher                                 Kenneth D. Nash
                 Special Prosecution Unit - Appellate Attorney    State Counsel for Offenders (Texas Department of
                 P.O. Box 1744                                    Criminal Justice)
                 Amarillo, TX 79105                               P.O. Box 4005
                                                                  Huntsville, TX 77342-4005
                 Sarah Brandon
                 P.O. Box 4005
                 Huntsville, TX 77342